                                                   UNITED STATES DISTRICT COURT

                                                    MIDDLE DISTRICT OF LOUISIANA




TABBATHA JOHNSON
                                                                                                   CIVIL ACTION

VERSUS                                                                                             16-422-SDD-RLB

EAST BATON ROUGE SCHOOL SYSTEM



                                                                        RULING

              This matter is before the Court on the Motion for Partial Summary Judgment1 filed

by Defendant, East Baton Rouge Parish School System (“Defendant”).                                           Plaintiff,

Tabbatha Johnson (“Plaintiff”), has filed an Opposition2 to the motion, to which

Defendant filed a Reply.3                                      For the following reasons, Defendant’s motion shall be

granted.

I.            FACTUAL BACKGROUND

              Plaintiff began working for Defendant as a substitute teacher in August 1999,4

and she was hired as a paraprofessional at Glasgow Middle School (“Glasgow”) in

2008.5 Plaintiff worked in the Exceptional Student Services Department (“ESS”), which

provides expertise to schools and parents regarding the implementation of curricular and

instructional initiatives that support the achievement of students with disabilities in

                                                            
1
  Rec. Doc. No. 167.
2
  Rec. Doc. No. 173.
3
  Rec. Doc. No. 192.
4
  Rec. Doc. No. 167-1 at 2 (Deposition of Tabbatha Johnson, p. 14).
5
  Id. at 2-3 (Deposition of Tabbatha Johnson, pp. 14-15). 
50025 
                                                                                                            Page 1 of 14 
                                                                                                                         
 
compliance with state and federal mandates.6 Students within the ESS Department

receive services in accordance with their Individualized Education Programs (“IEPs”) in

the least restrictive environment. IEPs are usually prepared by the Special Education

Teacher with input from other educators involved in the student’s education. IEPs and

related documents are maintained electronically by the School System and are uploaded

to the Special Education Reporting Database (“SER”), which is maintained by the

Louisiana Department of Education (“LDE”).7

              Glasgow’s ESS Department is supervised by the Glasgow administration and the

School System’s ESS Office. In May 2015, Erin Howard (“Howard”) was the Principal

at Glasgow, Shana Wilson (“Wilson”) was the Assistant Principal at Glasgow, and

Elizabeth Taylor Chapman (“Chapman”) was the Director of the ESS Office.8

              Defendant contends Plaintiff’s attendance during the first month of the 2015-2016

school year was sporadic as Plaintiff was tardy, absent, or left early on several days in

August. This resulted in Plaintiff receiving a Written Notation of Verbal Reprimand dated

August 31, 2015.9 Wilson had a conference with Plaintiff on September 3, 2015 to

address this reprimand.10 Later that same day, Defendant’s Human Resources (“HR”)

Department received an Employee Complaint regarding Plaintiff submitted by Takeisha

Lewis (“Lewis”), a fourth grade teacher at Capitol Elementary School. Lewis claimed

that, on the previous day, Plaintiff went to her classroom at Capitol Elementary School

before the end of the school day to discuss a personal matter. At the time, school was

                                                            
6
  Id. at 4 (Deposition of Tabbatha Johnson, p. 21).
7
  Rec. Doc. No. 167-3 at 1-2 (Affidavit of Shana Wilson, ¶ 3).
8
  Id. at 2 (Affidavit of Shana Wilson, ¶ 4).
9
  Rec. Doc. No. 167-1 at 43-44.
10
   Rec. Doc. No. 167-3 at 4 (Affidavit of Shana Wilson, ¶ 10). 
50025 
                                                                                     Page 2 of 14 
                                                                                                  
 
still in session, and Lewis reported that she still had students present in her classroom.

Although Lewis allegedly believed Plaintiff was there to discuss a student, Plaintiff told

Lewis that they were “sleeping with the same man.”11

              After receiving this complaint, HR placed Plaintiff on administrative leave with pay

and conducted an investigation of the incident.12 The HR team gathered information

from several individuals with knowledge of the matter, and Plaintiff was asked to submit

a written response to Lewis’ complaint.13 During the investigation, Plaintiff met with HR

on three occasions – September 3, 8, & 13 – and was accompanied by her union

representative, Carnell Washington, each time.14

              After concluding its investigation, HR determined that Plaintiff approached Lewis

during school hours to discuss a personal matter; Lewis felt threatened by this

interaction; Plaintiff failed to report to the Capitol Elementary office and sign in when she

arrived on campus; and the Capitol Elementary Principal was very concerned about the

incident. Plaintiff denied Lewis’ version of events and maintains that she did not

approach Lewis in a threatening manner; however, Plaintiff’s statement confirmed that

she approached Lewis during school hours to discuss a personal matter, and Plaintiff

admitted that she “made a mistake in [her] judgment.”15

              Plaintiff and Washington met with HR to discuss the investigation results, and

Plaintiff was advised that HR was recommending her termination for inappropriate




                                                            
11
   Rec. Doc. No. 167-1 at 48.
12
   Id. at 49.
13
   Rec. Doc. No. 167-1 at 27-30 (Deposition of Tabbatha Johnson, pp. 117-119).
14
   Rec. Doc. No. 167-2 at 3-6 (Affidavit of Millie Williams, ¶¶ 7-11).
15
   Rec. Doc. No. 167-1 at 50; Rec. Doc. No. 167-2 at 3-6 (Affidavit of Millie Williams, ¶¶ 7-12). 
50025 
                                                                                                 Page 3 of 14 
                                                                                                              
 
behavior and policy violations.16 Plaintiff was given the opportunity to resign, but she

declined.17 Plaintiff’s termination was approved, and Plaintiff filed a written appeal of the

decision, but her termination was upheld.18

              Plaintiff filed this lawsuit alleging race discrimination pursuant to Title VII of the

Civil Rights Act of 1964;19 disability discrimination and retaliation under the Americans

with Disabilities Act (“ADA”);20 reprisal in violation of the Louisiana Whistleblower

Statute;21 a violation of the Louisiana Database Security Breach Notification Law

(“LDSBNL”);22 a claim that her final wages were withheld in violation of La. R.S. 23:631;

and claims under various Louisiana criminal statutes.                  Defendant now moves for

summary judgment on these claims.

II.           LAW AND ANALYSIS

              A. Summary Judgment Standard

              “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”23 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”24 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s


                                                            
16
    Rec. Doc. No. 167-1 at 30; 33; 53 (Deposition of Tabbatha Johnson, pp. 188; 199).
17
    Id. at 31 (Deposition of Tabbatha Johnson, p. 192). 
18
    Rec. Doc. No. 167‐2 at 7 (Affidavit of Millie Williams, ¶¶ 14‐16). 
19
    42 U.S.C. § 2000e et seq.
20
    42 U.S.C.A. § 12101 et seq.
21
    La. R.S. 23:967.
22
    La. R.S. 51:3071. 
23
    Fed. R. Civ. P. 56(a).
24
    Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
50025 
                                                                                             Page 4 of 14 
                                                                                                          
 
case.”25 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”26 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”27

              Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”28 All reasonable factual

inferences are drawn in favor of the nonmoving party.29 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”30 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”31

              Additionally, “[a] liberal reading of plaintiff’s pleadings is the only special treatment



                                                            
25
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
26
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
27
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
28
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). 
29
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
30
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
31
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
50025 
                                                                                                 Page 5 of 14 
                                                                                                              
 
afforded pro se plaintiffs by the courts.”32 A “court is not required to search for or try to

create causes of actions or find material issues of fact for pro se plaintiffs.”33 Indeed, “a

pro se litigant is not ‘exempt ... from compliance with the relevant rules of procedural

and substantive law.’34 A pro se litigant is not entitled to greater rights than would be a

litigant represented by a lawyer.”35

              B. Title VII Race Discrimination

              Defendant moves for summary judgment on Plaintiff’s purported race

discrimination claim because she failed to file an EEOC charge based on this alleged

conduct. Plaintiff’s EEOC charge does not identify any allegations of race discrimination

on the part of Defendant; indeed, Plaintiff’s charge identifies only disability discrimination

and retaliation as grounds for her complaint.36 Plaintiff opposes this motion, arguing that

the EEOC improperly handled her Charge of Discrimination and rendered her “unable

to amend” her EEOC charge to allege race discrimination. However, this Court has

already addressed Plaintiff’s argument in this regard:                  “The case law is clear and

overwhelmingly in support of the view that [a] plaintiff has no claim under any legal theory

against the EEOC in connection with the agency's investigation, disposition,

enforcement or administration of Title VII or other antidiscrimination laws.”37



                                                            
32
   Kiper v. Ascension Parish Sch. Bd., 2015 WL 2451998, *1 (M.D. La. May 21, 2015)(citing Callahan v.
C.I.R., Civ. A. 99-0295-C-M1, 2000 WL 1141607, at *1 (M.D. La. Apr. 10, 2000)).
33
   Id.
34
   NCO Financial Systems, Inc. v. Harper–Horsley, No.07–4247, 2008 WL 2277843 at *3 (E.D.La. May 29,
2008), quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).
35
   Id., citing Birl, 660 F.2d at 593.
36
   Rec. Doc. No. 167-1 at 60.
37
   Johnson v. EEOC, No. 2017 WL 4485882 at *2 (M.D. La. May 24, 2017)(quoting Simien v. E.E.O.C.,
2009 WL 799982, at *2 (E.D. La. March 24, 2009); see also Newsome v. Equal Employment Opportunity
Comm'n, 301 F.3d 227, 231-32 (5th Cir. 2002) (district court properly dismissed complaint; plaintiff failed to
state a claim against the EEOC for its alleged failure to properly investigate charge of discrimination)).
50025 
                                                                                                 Page 6 of 14 
                                                                                                              
 
              Before an employment discrimination plaintiff may pursue her claims in federal

court, she must exhaust administrative remedies.38 In order to exhaust administrative

remedies, a plaintiff must first file a timely charge of discrimination with the EEOC and

receive notice of right to sue.39 It is undisputed that Plaintiff has never filed an EEOC

Charge which identifies allegations of race discrimination on the part of Defendant.

Accordingly, Defendants are entitled to summary judgment on Plaintiff’s race

discrimination claim.

              C. ADA Disability Discrimination and Retaliation

              Plaintiff claims she notified the Glasgow administration that she was requesting

accommodations under the ADA on September 1, 2015, and she was subsequently

accused of threatening another employee and placed on leave pending an investigation

in retaliation for this accommodation request.40 Defendant points out that Plaintiff has

not alleged a retaliation claim under the ADA in either her original Complaint or her

Amended Complaint.41                                    As Plaintiff has failed to assert an ADA retaliation claim,

summary judgment is granted in favor of Defendant on this claim.42

              To prove a prima facie case for a violation of the ADA, a plaintiff must show that

(1) she is disabled or regarded as disabled within the meaning of the ADA, (2) she is

qualified for the job position, and (3) she was subjected to an adverse employment action

on account of her disability or perceived disability.43 The ADA defines a “disability” as

                                                            
38
   Lavigne v. Cajun Deep Foundations, LLC, 32 F.Supp.3d 718, 726 (M.D. La. 2014)(citing Taylor v. Books
A Million, 296 F.3d 376, 378–79 (5th Cir.2002).
39
   Id.
40
   Rec. Doc. No. 40 at 2.
41
   See Rec. Doc. Nos. 1 & 40.
42
   Summary judgment would also be proper to Defendant on the merits of an ADA retaliation for the same
reasoning and analysis set forth in this section regarding Plaintiff’s disability discrimination claim.
43
   Id. at 697. See also, Suggs v. Central Oil of Baton Rouge, LLC, 2014 WL 3037213, at *5 (M.D.La. July
50025 
                                                                                                          Page 7 of 14 
                                                                                                                       
 
“a physical or mental impairment that substantially limits one or more major life activities

of such individual;44 a record of such an impairment; or being regarded as having such

an impairment.”45 “‘[A]n employee seeking to assert a disability discrimination claim must

produce evidence that the employer knew not only of the employee's disability, but also

of the physical or mental limitations resulting therefrom.’”46

              Defendant moves for summary judgment on Plaintiff’s disability discrimination

claim, arguing that Plaintiff has not presented summary judgment evidence to create an

issue of fact that the Defendant knew of Plaintiff’s disability, and Plaintiff’s own testimony

supports Defendant’s contention that it was not informed of an alleged disability. Plaintiff

submitted a form to the EEOC on which she appears to have handwritten: “My employer

was unaware of most my health cond [sic] conditions (for privacy and to prevent

discrimination due to [redacted]. Employer was aware of car accidents and pre-cancer

since 2002.”47 In her deposition, Plaintiff was asked if the School System was aware of

any other medical conditions she had other than a surgery in the Fall of 2014, and

Plaintiff responded, “Not specifically to my knowledge.”48               When asked to explain,

Plaintiff testified: “Because aside from the precancerous condition that I discussed with

Ms. Howard I was not legally required to tell them and just for reasons of personal

confidentiality it wasn’t any of their business.”49            Plaintiff further testified:     “to my

knowledge under the Americans with Disabilities Act I’m only required to tell my

                                                            
3, 2014). 
44
   42 U.S.C. § 12102(2).
45
   42 U.S.C. § 12102(1).
46
   Lynch v. Lee, 2004 Wl 1900463 at *4 (E.D. La. Aug. 20, 2004)(quoting Seaman v. CSPH, Inc., 179 F.3d
297, 300 (5th Cir.1999)).
47
   Rec. Doc. No. 167-1 at 46-47.
48
   Id. at 20 (Deposition of Tabbatha Johnson, p. 81, line 19).
49
   Id. at 20-21 (Deposition of Tabbatha Johnson, p. 81, lines 21-25 through p. 82, line 1). 
50025 
                                                                                              Page 8 of 14 
                                                                                                           
 
employer that I want coverage, I don’t need to discuss with them what the specifics

are.”50

              The Court finds that Defendant is entitled to summary judgment on Plaintiff’s ADA

claims. First, Plaintiff has failed to set forth a prima facie case of disability discrimination

by failing first to present any competent summary judgment evidence that she is

“disabled” or “regarded as” disabled as defined by the ADA, and Plaintiff’s own evidence

supports that Defendant was unaware of the alleged disabilities for which she sought

accommodation. Moreover, Plaintiff has failed to present any evidence to establish

prong three of her prima facie case – that she was terminated because of her disability.

Indeed, the email communication requesting accommodations for an undisclosed

disability is dated September 16, 2015.51 It is undisputed that this request came after

Plaintiff was placed on administrative leave while Lewis’ complaint against her was being

investigated. There is not a scintilla of evidence in the record before the Court to connect

Plaintiff’s termination to any request for accommodations for a purported disability she

acknowledges was never disclosed to her employer. The Court finds that no reasonable

jury could find in favor of Plaintiff on this claim, and Defendant is entitled to summary

judgment on Plaintiff’s ADA claims.

              D. Louisiana Whistleblower Claim

              Plaintiff claims she was terminated in retaliation for “refusing to recreate missing

documents and concealment of data breach” in violation of La. R.S. 42:1169, La. R.S.

51:3071, and La. R.S. 23:967.                                  The Louisiana Whistleblower Statute prohibits an


                                                            
50
     Id. at 21 (Deposition of Tabbatha Johnson, p. 82, lines 4-8).
51
     Rec. Doc. No. 167-1 at 45.  
50025 
                                                                                                      Page 9 of 14 
                                                                                                                   
 
employer from taking reprisal against an employee who, in good faith, and after advising

the employer of a violation of law, objects or refuses to participate in an employment

practice that is in violation of law.52 The statute requires that an employee prove an

actual violation of state law in order to prevail.53 Furthermore, an employee's reasonable

belief that an employer's acts or practices are unlawful is insufficient to state a claim

under La. R.S. 23:967.54 Louisiana state appellate courts hold that “[t]he statute targets

serious employer conduct that violates the law.”55

              La. R.S. 42:1169 prohibits reprisal against a state government employee for

disclosing another public employee’s alleged improper acts. La. R.S. 51:3071 allows a

plaintiff to bring a civil action to recover damages resulting from the failure to timely

disclose “a breach of the security system” resulting in the disclosure of a person’s

personal information.56 It is Plaintiff’s position that Glasgow officials violated these laws.

              At the end of the 2015 school year, the Glasgow ESS Department was missing

several folders containing student IEPs and other information. Ultimately, when staff

returned to Glasgow in August 2015 for the new school year, the ESS Department

instructed staff to remake missing folders and print IEPs and other documentation from

the database so the folders would be complete. The Department also instituted new



                                                            
52
   La. R.S. 23:967.
53
   Becnel v. Department of Social Services, Office of Comm Svcs, No. 09-988-B-M2, 2011 WL 2416259 at
*9 (M.D. La. May 20, 2011)(citing Price v. B & B Transport Services, Inc., 2006–1482 (La . App. 1 Cir.
5/4/07), 2007 WL 1300932 (citing other Louisiana state appellate court decisions holding similarly); Wells
v. City of Alexandria, 2004 WL 909735 (5th Cir.2004))(emphasis added).
54
   Id. (citing Puig v. Greater New Orleans Expressway Comm'n, 2000–924 (La.App. 5th Cir.10/31/00), 772
So.2d 842, writ denied, 2000–3531 (La.3/9/01), 786 So.2d 731).
55
   Causey v. Winn-Dixie Logistics, Inc., 2015-0813 (La. App. 1 Cir. 12/23/15), 186 So.3d 185, 187 (citing
Fondren v. Greater New Orleans Expressway Com'n, 03–1383 (La.App. 5 Cir. 4/27/04), 871 So.2d 688,
691)(emphasis added).
56
   La. R.S. 51:3075.
50025 
                                                                                            Page 10 of 14 
                                                                                                          
 
protocols to avoid a repeat problem in the future.57 Plaintiff acknowledged that she did

not participate in the remaking of folders.58

              Although Plaintiff has presented no admissible evidence to establish her claim,

Plaintiff alleges the members of the Glasgow ESS Department were instructed to create

missing documents. The record, however, demonstrates that the ESS Department was

only instructed to remake missing folders, the contents of the folders containing students’

IEPs, report cards, state testing results, etc., were printed from the School System

database. There is no evidence before the Court that these documents were “forged”

or recreated by Glasgow staff as Plaintiff maintains.59 Plaintiff’s deposition testimony on

this issue is telling.                            Plaintiff admitted that an email from Glasgow administration

regarding remaking the folders did not instruct anyone to forge documents or

signatures;60 that she was not certain if the documents for the folders were printed from

the database;61 and that she was not involved in remaking the folders.62 Plaintiff testifies

about what she heard from others in the Department,63 but this in inadmissible hearsay.

There is no summary judgment evidence before the Court to establish that Defendant

violated any state law.

              Further, once again, the dates of these events undermine Plaintiff’s reprisal claim.

As demonstrated above, Plaintiff was advised that she was terminated on September

18, 2015. Plaintiff’s own exhibits confirm that she reported this “folders” incident to the


                                                            
57
   Rec. Doc. No. 167-3 (Affidavit of Shana Wilson). 
58
   Rec. Doc. No. 167-1 at 13 (Deposition of Tabbatha Johnson, p. 65).
59
   Rec. Doc. No. 167-3 at 3 (Affidavit of Shana Wilson, ¶ 7).
60
   Rec. Doc. No. 167-1 at 10 (Deposition of Tabbatha Johnson, p. 58).
61
   Id. at 12 (Deposition of Tabbatha Johnson, p. 61).
62
   Id. at 13 (Deposition of Tabbatha Johnson, p. 65).
63
   Id. at 10 (Deposition of Tabbatha Johnson, p. 58).
50025 
                                                                                                    Page 11 of 14 
                                                                                                                  
 
School Board Superintendent on September 22, 2015.64                   Plaintiff’s Ethics Board

Complaint also confirms this sequence of events.65 Plaintiff argues in her Opposition

that she has evidence to establish that she reported this “wrongful conduct” before her

termination;66 however, she fails to cite to such evidence, and all evidence before the

Court only bolsters Defendant’s argument. Moreover, Plaintiff wholly failed to address

Defendant’s argument that she has no evidence that the ESS Department actually

violated any state law. Accordingly, Plaintiff has failed to demonstrate genuine issues

of material fact on this claim, and Defendant is entitled to summary judgment on

Plaintiff’s Louisiana Whistleblower claim.

              E. Wage Claim under La. R.S. 23:631

              Plaintiff claims her final wages were withheld in violation of La. R.S. 23:631. As

previously noted, Plaintiff was advised of her termination on September 18, 2015.

Plaintiff’s pay stubs establish that she was paid for the payroll periods ending on

September 15, 2015, September 30, 2015, and October 14, 2015.67 Nevertheless,

Plaintiff maintains that she should have been paid through November 20, 2015, the date

of the School Board meeting at which her termination was on the personnel report. In

opposition to Defendant’s motion, Plaintiff states: “Plaintiffs testimony is that payment

was to continue. Until an official termination at the School Systems board meeting.”68

Plaintiff offers a School Board policy that requires terminations of support personnel to

be approved by the School Board.

                                                            
64
   Rec. Doc. No. 167-1 at 52.  
65
   Id. at 66.
66
   Rec. Doc. No. 173-1 at 7.
67
   Rec. Doc. No. 167-1 at 57-59
68
   Rec. Doc. No. 173-1 at 8.  
50025 
                                                                                     Page 12 of 14 
                                                                                                   
 
              Defendant maintains that Plaintiff’s employment is not governed under this policy;

rather, Defendant submits that Plaintiff’s termination is governed by the Dismissal of

Employees Policy and Employee Discipline Policy, which provides that school

employees, such as paraprofessionals, may be dismissed by the Superintendent and

are not entitled to a hearing before the School Board. Indeed, the policy provides:

              All employees of the system whose dismissal is not governed by the
              provision of La. Rev. Stat. Ann. §§17:441-446, or by the provisions of La.
              Rev. Stat. Ann. §§17:491-494, shall be subject to dismissal by the
              Superintendent. Such employees shall not be entitled to a hearing before
              the School Board.69

Plaintiff has failed to offer competent summary judgment evidence to demonstrate a fact

issue regarding her wage claim. The record demonstrates that Plaintiff was not entitled

to a hearing before the School Board prior to her termination, Plaintiff was terminated on

September 18, 2015, and Plaintiff received all payment due under the law. Defendant

is entitled to summary judgment on Plaintiff’s wage claim.

              F. Criminal Statutes

              Plaintiff does not appear to oppose Defendant’s argument that she has no private

right of action against it under Louisiana criminal statutes. Accordingly, any claims

brought under La. R.S. 14:72 (forgery), 14:26 (criminal conspiracy), 14:47 (defamation);

and 14:122 (public intimidation and retaliation) are dismissed.




                                                            
69
     Rec. Doc. No. 167-2 at 20.
50025 
                                                                                     Page 13 of 14 
                                                                                                   
 
III.          CONCLUSION

              Accordingly, Defendant’s Motion for Partial Summary Judgment70 is GRANTED.

Plaintiff’s claims subject to this motion are dismissed with prejudice. Defendant did not

seek summary judgment on Plaintiff’s COBRA71 claim, and this claim remains before the

Court.

              IT IS SO ORDERED.

              Baton Rouge, Louisiana, this ____
                                           5th day of February, 2019.


                                                               S
                                                               ________________________________
                                                               SHELLY D. DICK
                                                               CHIEF DISTRICT JUDGE
                                                               MIDDLE DISTRICT OF LOUISIANA 




                                                            
70
     Rec. Doc. No. 167.
71
     Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161 et seq.
50025 
                                                                                           Page 14 of 14 
                                                                                                         
 
